Kuechle v Kane (2019 NY Slip Op 06960)





Kuechle v Kane


2019 NY Slip Op 06960


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


948 CA 19-00444

[*1]RACHEL KUECHLE, PLAINTIFF-APPELLANT-RESPONDENT,
vEVANDER KANE, DEFENDANT-RESPONDENT-APPELLANT. 


COLLINS & COLLINS, BUFFALO (SAMUEL J. CAPIZZI OF COUNSEL), FOR PLAINTIFF-APPELLANT-RESPONDENT. 
LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT. 

	Appeal and cross appeal from an order of the Supreme Court, Erie County (E. Jeannette Ogden, J.), entered October 25, 2018. The order granted in part and denied in part the motion of plaintiff to dismiss defendant's counterclaim. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on July 29, 2019,
It is hereby ORDERED that said appeal and cross appeal are unanimously dismissed without costs upon stipulation.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court